Appeal from a judgment of the Supreme Court, Erie County (John F. O’Donnell, J.), rendered October 22, 2003. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [1]). Contrary to the contention of defendant, his waiver of the right to appeal is valid (see People v Callahan, 80 NY2d 273, 280 [1992]). That waiver encompasses defendant’s further contention concerning the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hughes [appeal No. 1], 21 AD3d 1394 [2005]). Defendant’s contention concerning the alleged violation of CPL 400.21 is not preserved for our review (see People v Pellegrino, 60 NY2d 636, 637 [1983]; see generally People v Samms, 95 NY2d 52, 57-58 [2000] ). In any event, we conclude that Supreme Court substantially complied with the requirements of that section (see People v Nevins, 16 AD3d 1046, 1048 [2005], lv denied 4 NY3d 889 [2005]; People v Bonilla, 298 AD2d 871 [2002], lv denied 99 NY2d 555 [2002]; People v Chaney, 284 AD2d 998 [2001] , lv denied 96 NY2d 917 [2001]). Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Martoche, JJ.